DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-10 and 15 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16 and 17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, between groups I-III hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/29/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Election of species requirement is withdrawn dated 12/22/21.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Balls on 6/17/22.
The application has been amended as follows: 
Claim 15, line 11, under (d), delete “ a plant based oil, wherein the plant based oil comprises”; line 15, delete “ (h) and insert---- (g) ----.
Claim 16, line 1, delete “(withdrawn)” and insert ---- (currently amended)----; line 2, delete “claim 1” and insert ---- claim 15----.
Claim 17, line 1, delete “(withdrawn)” and insert ---- (currently amended)----; line 1, delete “claim 1” and insert ---- claim 15---- ;line 5 under (b) delete “ 4” and insert ----2----; line 12, after ( e) water, insert----
(f) about 0.01 to about 3 wt.% of a cationic polymer; and
(h) about 0.1 to about 5 wt.% of a silicone,----; line 14, after (d) delete “about 0.5 wt. % or more of a non-silicone oil” and insert ---- about 0.5 wt. % to 1.5 wt. % of coconut oil ----.
Claims 4-8 and 10,  line 1, delete “claim 1” and insert ---- claim 15 ----.
Cancel claims 1, 3, 11-14, 18 and 20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTHSNA A VENKAT whose telephone number is (571)272-0607. The examiner can normally be reached M-TH 7:00 am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JYOTHSNA A VENKAT/            Primary Examiner, Art Unit 1619